Donohue, J.
The attachment should be vacated as asked. It is not trying the ease on affidavits. The plaintiff fixed the character in which the defendants are sued and it is not open to question a judgment here would be against them as receivers and no lien on property in the hands of another jurisdiction. The attachment is of property as receivers and would take the very property now being administered by another court.
The persons sued are the custodians of the law of another state, and are simply the officers of another court and sued as such, and to reach what they hold in that way.
Motion granted, with costs.